Citation Nr: 1107018	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-38 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss for the period prior to December 22, 2009, and in 
excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, with assistance of a Department of Veterans Affairs 
Veterans Service Representative


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from October 1967 to May 
1973.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO).

In October 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection for bilateral 
hearing loss, the Board has characterized this issue in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service- connected disability).  Although the RO has 
granted a higher rating for bilateral hearing loss during the 
pendency of this appeal, inasmuch as higher ratings are 
available, and a Veteran is presumed to seek the maximum 
available benefit for a disability, the claim for an initial 
higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993);

The issue of service connection for tinnitus being 
referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

During the October 2010 hearing, the Veteran testified that his 
service-connected bilateral hearing disability was worse since 
his last VA examination in December 2009.  The Board notes that 
in July 2010, the Veteran was issued hearing aids by the VA 
medical center.  In addition, in the December 2009 VA examination 
report, the VA examiner recommended that an Ear, Nose, and Throat 
(ENT) consultation be obtained to address a possible ear 
infection in the left ear and then an audiological reevaluation 
needed to be performed, and that the current results were not to 
be used for rating purposes.  However, these additional VA 
examinations were not performed.  Therefore, the Board finds that 
a remand is warranted for the Veteran to undergo a VA ENT 
examination followed by a VA audiological examination to assess 
the severity of the Veteran's service-connected bilateral hearing 
loss disability.  

Prior to arranging for the Veteran to undergo further 
examinations, the RO should obtain and associate with the claims 
file all outstanding VA records. The claims file currently 
includes VA medical records from the Philadelphia VA medical 
center (VAMC), dated through August 2010.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, the RO must obtain all outstanding pertinent medical 
records from the Philadelphia VAMC, dated from August 2010 to the 
present.

Lastly, given the Veteran's contentions that his ability to 
obtain employment is impacted because of his service-connected 
bilateral hearing loss disability; on remand, the RO should also 
adjudicate whether this claim meets the criteria for submission 
for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) (2009).  See Thun v. Peake, 22 Vet. App. 111 (2008) 
(the threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the schedular evaluation is inadequate).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the 
Philadelphia VAMC, all pertinent, outstanding 
medical records from August 2010 to the 
present.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.  

2.  Thereafter, the Veteran is to be 
scheduled for a VA ENT examination and then a 
VA audiological examination to assess the 
current severity of his hearing loss, 
specifically measuring puretone thresholds in 
the applicable frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (and the resulting 
average) and his speech recognition scores in 
accordance with 38 C.F.R. §§ 4.85 and 4.86.  
The entire claims file must be provided to 
the examiners, and the examinations report 
should reflect consideration of the Veteran's 
documented medical history and assertions.  
All indicated tests should be accomplished 
and all clinical findings reported in detail.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for higher initial 
ratings for bilateral hearing loss, in light 
of all pertinent evidence and legal 
authority.  In addition, the RO must discuss 
whether additional "staged" ratings are 
warranted pursuant to Fenderson, cited to 
above, and specifically consider whether the 
criteria for a referral for assignment of a 
higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) have been 
met.

4.  If the benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be provided with a SSOC. An appropriate 
period of  time should be allowed for 
response before the claims file is returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




